Case 1:20-cv-07628-PAC Document 18 Filed 09/23/20 Page 1of1
RETURN OF SERVICE

UNITED STATES DISTRICT COURT
Southern District of New York

Index Number: 20-CV-7628 Date Filed:

Plaintiff:
U.S. Securities and Exchange Commission

VS.

Defendant:
Rogas, Adam

For:

U.S. Securities and Exchange Commission
100 F St NE

Washington, DC 20549

Received by Cavalier CPS to be served on MVP 2020, LLC, Registered Agent: Clark Agency, LLC, 6910 S. Cimarron
Road, Suite 240, Las Vegas, NV 89113.

|, Diana Brown, do hereby affirm that on the 18th day of September, 2020 at 2:55 pm, I:

Served Summons & Complaint; Plaintiff Securities and Exchange Commission's Notice of Motion and Ex Parte
Emergency Motion for Asset Freeze, Order to Show Cause, and Other Relief: [Proposed] Asset Freeze and Order
Granting Other Emergency Relief and Setting Hearing; Asset Freeze and Order Granting Other Emergency Relief and
Setting Hearing; Memorandum of Law in Support of Plaintiff Securities and Exchange Commission's Ex Parte Emergency
Motion for Asset Freeze, Order to Show Cause, and Other Relief; Declaration of Gregory A. Kasper; Declaration of Eric
Day with Exhibits 1-20 personally to Alexandra Nedelcu as agent of MVP 2020, LLC. Service occurred at 6910 S.
Cimarron Road, Suite 240, Las Vegas, NV 89113.

| am a natural person over the age of eighteen and am not a party to or otherwise interested in the subject matter in
controversy. | am a private process server authorized to serve this process in accordance with relevant law. Under penalty of
perjury, | declare that the foregoing is true and correct.

A ip

Diana B Date ~
Process er

Cavalier CPS

823-C S King Street

Leesburg, VA 20175

(703) 431-7085

Our Job Serial Number: CAV-2020007586
Ref: DRO-56121

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1t
